Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s invention for operating a multi-access edge computing (MEC) system in which tenant applications are provided by MEC tenants for deployment on MEC hosts of the MEC system, the method comprising: receiving, from each of a plurality of MEC tenants, an application package, the application package including application software be installed at one or more of the MEC hosts of the MEC system, the application software corresponding to a tenant application of the tenant applications; assigning, to each of the plurality of MEC tenants from which an application package is received, a set of at least one application management privilege; receiving application operation requests issued by MEC tenants, wherein the application operation requests specify operations to be performed for the tenant applications at one or more of the MEC hosts; pre-validating, using the sets of at least one application management privilege assigned to the plurality of MEC tenants, the application operation requests so as to detect conflicts on the MEC hosts; and performing tenant application life-cycle management operations in response to the application operation requests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454